Citation Nr: 0107807	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased original rating for hearing loss, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection and assigned a 10 percent disability rating.  

In January 2001 the veteran testified at a personal hearing 
before the undersigned member of the Board.  A copy of the 
transcript of that hearing is of record.

The Board notes that in April 2000 the RO denied entitlement 
to a total disability rating based upon individual 
unemployability and that a June 2000 statement in lieu of VA 
Form 646 may be construed as a notice of disagreement from 
that determination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted from a matter which 
has not been addressed in a statement of the case the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Review of the record reveals that on the occasion of the 
January 2001 video conference hearing the veteran stated his 
hearing ability had decreased since his VA examination in 
October 2000.  Although he provided no evidence in support of 
that claim, the Board notes that the record includes a copy 
of a September 2000 private audiological evaluation of 
hearing acuity reported graphic form that appears to be 
inconsistent with the October 2000 VA examination findings.  
Therefore, the Board finds additional development is required 
prior to appellate review.

The Board also notes that the Court has held that separate or 
"staged" schedular disability ratings may be assigned 
subsequent to an initial award of service connection based 
upon the facts in each case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

VA laws applicable to hearing disorders were revised during 
the course of this appeal.  These changes became effective 
June 10, 1999.  64 Fed. Reg. 25202.  The Court has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

In addition, as noted above, the Board finds the veteran has 
submitted a notice of disagreement from the April 2000 rating 
decision as to the issue of entitlement to a total disability 
rating based upon individual unemployability.  As a timely 
notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and the issue must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claim which adequately notifies the veteran of 
the action necessary to perfect an appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a total disability rating based upon 
individual unemployability.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his service 
representative the requisite period of 
time for a response.

2.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
hearing loss and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  The veteran should be afforded a VA 
audiology examination to determine the 
current nature and severity of his 
service-connected hearing loss.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  

The examiner is requested to comment upon 
the consistency or inconsistency of the 
examination findings in relation to other 
audiological evaluations of record, 
including the September 2000 private 
examination report.  A complete rationale 
for the opinions given should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable laws and regulations, 
including Fenderson v. West, 12 Vet. App. 
119 (1999), and Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




